FEL§§®

APR _4 2019
C|er_k, U S stlric: Cour!
IN THE UNITED sTATES DISTRICT COURT D‘S"'C§$,'n“§;’"
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, Case No. CR 17-148-BLG-SPW-2
Plaimiff, ORDER GRANTING NIKOLE
LUTTSCHWAGER’S
-vs- UNOPPOSED MOTION TO
FILE SENTENClNG
NIKOLE DANIELLE MEMORANDUM UNDER
LUTTSCHWAGER, SEAL
Defendant.

 

 

Upon Defendant’S Unopposed Motion to File Sentencing Memorandum
Under Seal (Doc. 60), and good cause appearing

IT IS HEREBY ORDERED that Defendant’$ Motion to File Sentencing
Memorandum Under Seal is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court tile Defendant’S

Sentencing Memorandum (Doc. 59) under Seal.

Dated this 2 clay Of April, 2019.

>J¢/¢¢b-\./{MQ/M

’SUSAN P. WATTERS
U.S. DISTRICT JUDGE

